***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
       DONNA KRAUSMAN v. LIBERTY MUTUAL
              INSURANCE COMPANY
                   (AC 42240)
                       Keller, Prescott and Bishop, Js.

                                   Syllabus

The plaintiff, who had been operating her motor vehicle when it collided
   with a vehicle operated by a third party, sought to recover underinsured
   motorist benefits allegedly due under a policy of automobile insurance
   issued to the plaintiff by the defendant insurance company. The trial
   court granted the defendant’s motion to bifurcate the plaintiff’s underin-
   sured motorist claim from her two other claims, alleging violations of
   the Connecticut Unfair Insurance Practices Act and the Connecticut
   Unfair Trade Practices Act, and subsequently referred the underinsured
   motorist claim to an arbitrator. The arbitrator issued a decision for
   the plaintiff, awarding her $19,500, which became a judgment on the
   underinsured motorist claim after the defendant did not move for a trial
   de novo. The plaintiff, pursuant to statute (§ 52-351b), thereafter served
   the defendant with interrogatories, seeking discovery as to the defen-
   dant’s assets. After the defendant failed to respond to the interrogatories
   in a timely manner, the plaintiff filed a motion for an order of compliance,
   asking the court to compel the defendant to respond, which the court
   denied. On appeal, the plaintiff claimed that the court improperly denied
   her motion for an order of compliance with her postjudgment interroga-
   tories. Held that the appeal was premature and jurisdictionally defective;
   the trial court’s denial of the plaintiff’s motion to compel was an interloc-
   utory order in an ongoing civil action that was not immediately appeal-
   able because it neither terminated a separate and distinct proceeding
   nor deprived the plaintiff of a presently held statutory or constitutional
   right that would be irretrievably lost in the absence of immediate appel-
   late review, the judgment on the underinsured motorist claim did not
   dispose of all the causes of action in the plaintiff’s complaint brought
   against a particular party; moreover, the plaintiff was not deprived of
   her right to enforce at some later time the monetary judgment, which
   she retains, but merely her right to compel the defendant’s present
   response to her interrogatories, a right she does not presently hold and
   one that is subject to the discretion of the court, and the discovery
   dispute remained enmeshed and intertwined with the adjudication of
   the issues remaining in the action.
    Argued November 19, 2019—officially released February 11, 2020

                             Procedural History

   Action to recover underinsured motorist benefits
allegedly due pursuant to an automobile insurance pol-
icy issued by the defendant, and for other relief, brought
to the Superior Court in the judicial district of Stamford,
where the court, Jacobs, J., granted the defendant’s
motion to bifurcate; thereafter, the underinsured motor-
ist claim was referred to an arbitrator, who issued a
decision for the plaintiff; subsequently, the court
granted the plaintiff’s motion for judgment in accor-
dance with the arbitrator’s award; thereafter, the court,
Hernandez, J., denied the plaintiff’s motion for an order
of compliance, and the plaintiff filed an appeal to this
court. Appeal dismissed.
  Alan Scott Pickel, with whom, on the brief, was Steven
A. Landis, for the appellant (plaintiff).
   Patrick T. Uiterwyk, with whom, on the brief, was
Kevin P. Polansky, for the appellee (defendant).
                          Opinion

   PRESCOTT, J. The plaintiff, Donna Krausman, filed
this interlocutory appeal from the trial court’s denial
of her motion for an order compelling the defendant,
Liberty Mutual Insurance Company, to respond to inter-
rogatories that she served pursuant to General Statutes
§ 52-351b.1 The plaintiff claims on appeal that the defen-
dant was required by statute to answer the interrogato-
ries and that the court improperly failed, as a matter
of law, to grant her motion to compel. The defendant, in
addition to disputing the merits of the plaintiff’s claim,
argues that the appeal should be dismissed for lack of
a final judgment.2 We agree with the defendant that the
court’s ruling was an interlocutory discovery order in an
ongoing civil action that is not immediately appealable
because it neither terminated a separate and distinct
proceeding nor deprived the plaintiff of a presently held
statutory or constitutional right that would be irretriev-
ably lost in the absence of immediate appellate review.
See State v. Curcio, 191 Conn. 27, 31, 463 A.2d 566
(1983); see also Hartford Accident & Indemnity Co. v.
Ace American Reinsurance Co., 279 Conn. 220, 226–27,
901 A.2d 1164 (2006). Accordingly, we dismiss the
appeal for lack of subject matter jurisdiction.
   The record reveals the following facts and procedural
history. In April, 2015, the plaintiff was involved in a
motor vehicle accident in which her vehicle collided
with a vehicle operated by a third party, Anne Neilson.
After exhausting the limits of Neilson’s automobile lia-
bility policy, the plaintiff, on January 12, 2017, com-
menced the underlying action to recover, among other
things, underinsured motorist benefits from the defen-
dant, her own automobile liability insurer. The opera-
tive amended complaint contained three counts. Count
one alleged that the parties were ‘‘unable to agree as to
the amount of damages to which the plaintiff is entitled’’
under the underinsured motorist provisions of her auto-
mobile liability policy issued by the defendant. Count
two alleged that the defendant had engaged in unfair
and deceptive insurance practices, including misrepre-
senting the benefits payable to the plaintiff, in violation
of the Connecticut Unfair Insurance Practices Act
(CUIPA), General Statutes § 38a-815 et seq. Count three
alleged that the same conduct violated the Connecticut
Unfair Trade Practices Act (CUTPA), General Statutes
§ 42-110a et seq.
  On April 17, 2017, the defendant filed a motion, pursu-
ant to General Statutes § 52-205, seeking to bifurcate
the plaintiff’s underinsured motorist claim from her
CUIPA and CUTPA claims, and to adjudicate the under-
insured motorist claim prior to hearing the CUIPA and
CUTPA claims. On June 24, 2017, the court, Jacobs, J.,
granted the motion to bifurcate. The court subsequently
referred count one of the complaint, the underinsured
motorist claim, to an arbitrator pursuant to General
Statutes § 52-549u.3
   On January 17, 2018, the arbitrator, Attorney John R.
Downey, issued a decision finding for the plaintiff on
her underinsured motorist claim and awarding her
$19,500 in damages. On February 23, 2018, the plaintiff
filed a motion asking the court to render judgment with
respect to count one of the complaint in accordance
with the arbitrator’s decision. In the motion, the plaintiff
asserted that the defendant had failed to demand a trial
de novo pursuant to General Statutes § 52-549z (a).4 On
March 12, 2018, the court granted the plaintiff’s motion
for judgment.5
   Thereafter, pursuant to § 52-351b, the plaintiff served
the defendant with interrogatories dated June 7, 2018,
seeking discovery as to the defendant’s assets. After
the defendant failed to respond to the interrogatories
within the thirty day period provided by statute, the
plaintiff filed a motion for order of compliance pursuant
to § 52-351b (c), asking the court to compel the defen-
dant to respond to her interrogatories. The defendant
filed an objection to the plaintiff’s motion, arguing that
it was not required to respond to the interrogatories
because the court had not yet disposed of the remaining
two counts of the complaint and the plaintiff must wait
until a final judgment was rendered in the case before
seeking postjudgment discovery pursuant to § 52-351b.
  On October 5, 2018, following a hearing, the trial
court, Hernandez, J., issued orders sustaining the
defendant’s objection and denying the plaintiff’s motion
for an order of compliance. This appeal followed.
   On appeal, the plaintiff claims that the trial court
improperly denied her motion for an order of compli-
ance regarding her postjudgment interrogatories. In
response, the defendant argues, inter alia, that the
appeal should be dismissed for lack of subject matter
jurisdiction because a final judgment has not yet been
rendered in the underlying action. According to the
defendant, the court’s order denying the plaintiff’s
motion for compliance is an interlocutory discovery
order that satisfies neither prong of the test set forth
in State v. Curcio, supra, 191 Conn. 31, for establishing
whether an interlocutory order is final for purposes of
appellate jurisdiction. The defendant argues that the
plaintiff must wait to appeal until after the trial court
has disposed of the remaining two counts of her com-
plaint. In her reply brief, the plaintiff responds that
the challenged order is a final judgment and that both
prongs of the Curcio test are satisfied because the
defendant’s failure to seek a trial de novo with respect
to the arbitration decision effectively terminated a sepa-
rate and distinct proceeding with respect to the underin-
sured motorist claim and the court’s order precludes
her right to obtain the discovery she needs to execute
on the judgment. We agree with the defendant.
   Unless otherwise provided by law, the jurisdiction of
our appellate courts is restricted to appeals from final
judgments. See General Statutes §§ 51-197a and 52-263;
Practice Book § 61-1; Cheryl Terry Enterprises, Ltd. v.
Hartford, 262 Conn. 240, 245, 811 A.2d 1272 (2002).
‘‘The policy concerns underlying the final judgment rule
are to discourage piecemeal appeals and to facilitate
the speedy and orderly disposition of cases at the trial
court level. . . . The appellate courts have a duty to
dismiss, even on [their] own initiative, any appeal that
[they lack] jurisdiction to hear.’’ (Internal quotation
marks omitted.) Tyler v. Tyler, 151 Conn. App. 98, 103,
93 A.3d 1179 (2014). Accordingly, a final judgment issue
is a threshold matter that must always be resolved prior
to addressing the merits of an appeal. See State v. Cur-
cio, supra, 191 Conn. 30. Whether an appealable final
judgment has occurred is a question of law over which
our review is plenary. See, e.g., Hylton v. Gunter, 313
Conn. 472, 478, 97 A.3d 970 (2014).
   It is axiomatic that ‘‘[a] judgment that disposes of
only a part of a complaint is not a final judgment.’’
Cheryl Terry Enterprises, Ltd. v. Hartford, supra, 262
Conn. 246. Accordingly, an appeal challenging an order
issued during the pendency of a civil action ordinarily
must wait until there has been a final disposition as to
all counts of the underlying complaint. ‘‘Our rules of
practice, however, set forth certain circumstances
under which a party may appeal from a judgment dis-
posing of less than all of the counts of a complaint. Thus,
a party may appeal if the partial judgment disposes of
all causes of action against a particular party or parties;
see Practice Book § 61-3; or if the trial court makes a
written determination regarding the significance of the
issues resolved by the judgment and the chief justice
or chief judge of the court having appellate jurisdiction
concurs. See Practice Book § 61-4 (a).’’6 (Footnote omit-
ted.) Cheryl Terry Enterprises, Ltd. v. Hartford, supra,
246. In the present case, neither of these exceptions
is applicable.
   The complaint in the underlying civil action contains
three counts, all of which the plaintiff brought against
the sole defendant. The court granted the defendant’s
motion to resolve count one before turning to the
remaining counts of the complaint.7 Count one subse-
quently was referred to an arbitrator for resolution
under the court’s ‘‘nonbinding arbitration program.’’ All-
state Ins. Co. v. Mottolese, 261 Conn. 521, 529, 803 A.2d
311 (2002); see also Practice Book §§ 23-61 through 23-
66. The arbitrator issued a decision that became the
judgment of the trial court with respect to count one
after the defendant failed to make a claim for a trial
de novo. See Practice Book § 23-66 (a). Even assuming
without deciding that this fully resolved count one and
that the defendant effectively has waived any challenge
to the merits of the arbitrator’s decision or its obligation
to satisfy the judgment rendered on that count, the
court nonetheless has not yet resolved the remaining
two counts of the complaint. Because the judgment on
count one does not dispose of all causes of action in
the complaint brought by or against a particular party,
the judgment rendered on count one is not final under
Practice Book § 61-3. Instead, the judgment with
respect to count one falls squarely within the type of
judgment addressed in Practice Book § 61-4.
   Our determination that the court’s denial of the
motion to compel compliance with the plaintiff’s inter-
rogatories was an interlocutory order does not end our
inquiry into whether that ruling was immediately
appealable. ‘‘In both criminal and civil cases . . . we
have determined certain interlocutory orders and rul-
ings of the Superior Court to be final judgments for
purposes of appeal. [As set forth in State v. Curcio,
supra, 191 Conn. 30–31, an] otherwise interlocutory
order is appealable in two circumstances: (1) [if] the
order or action terminates a separate and distinct pro-
ceeding, [and] (2) [if] the order or action so concludes
the rights of the parties that further proceedings cannot
affect them. . . . The first prong of the Curcio test
. . . requires that the order being appealed from be
severable from the central cause of action so that the
main action can proceed independent of the ancillary
proceeding. . . . If the interlocutory ruling is merely
a step along the road to final judgment then it does not
satisfy the first prong of Curcio. . . . Obviously a rul-
ing affecting the merits of the controversy would not
pass the first part of the Curcio test. The fact, however,
that the interlocutory ruling does not implicate the mer-
its of the principal issue at the trial . . . does not neces-
sarily render that ruling appealable. It must appear that
the interlocutory ruling will not impact directly on any
aspect of the [action]. . . .
   ‘‘The second prong of the Curcio test focuses on
the nature of the right involved. It requires the parties
seeking to appeal to establish that the trial court’s order
threatens the preservation of a right already secured
to them and that that right will be irretrievably lost
and the [parties] irreparably harmed unless they may
immediately appeal. . . . Thus, a bald assertion that
[the appellant] will be irreparably harmed if appellate
review is delayed until final adjudication . . . is insuffi-
cient to make an otherwise interlocutory order a final
judgment. One must make at least a colorable claim
that some recognized statutory or constitutional right
is at risk. . . . In other words, the [appellant] must do
more than show that the trial court’s decision threatens
him with irreparable harm. The [appellant] must show
that that decision threatens to abrogate a right that he
or she then holds. . . . Moreover, when a statute vests
the trial court with discretion to determine if a particu-
lar [party] is to be accorded a certain status, the [party]
may not invoke the rights that attend the status as a
basis for claiming that the court’s decision not to confer
that status deprives the [party] of protections to which
[it] . . . is entitled. For an interlocutory order to be an
appealable final judgment it must threaten the preserva-
tion of a right that the [party] already holds. The right
itself must exist independently of the order from which
the appeal is taken. [If] a [discretionary] decision has
the effect of not granting a particular right, that deci-
sion, even if erroneous, does not threaten the [party’s]
already existing rights.’’ (Citations omitted; emphasis
omitted; internal quotation marks omitted.) Hartford
Accident & Indemnity Co. v. Ace American Reinsur-
ance Co., supra, 279 Conn. 225–27; see also U.S. Bank
National Assn. v. Crawford, 333 Conn. 731, 738, 219
A.3d 744 (2019) (discussing second prong of Curcio
test).
   The plaintiff’s claim in the present case that the sec-
ond prong of the Curcio test is satisfied does not merit
much discussion. The plaintiff argues that she would
suffer an irretrievable deprivation of her rights if she
were precluded from immediately appealing the court’s
denial of her motion to compel because she ‘‘has no
other way to enforce the $19,500 judgment.’’ That argu-
ment, however, lacks merit. First, the statutory right
denied to the plaintiff by the court’s order was not
her right to enforce at some later time the monetary
judgment, which she retains. Rather, the right that is
implicated is her right to compel the defendant to
respond to interrogatories at this time, a right that she
does not presently hold and one that is subject to the
discretion of the court. See General Statutes § 52-351b
(granting trial court discretion with respect to imposing
remedy for noncompliance). Second, although the
court’s ruling temporarily impedes her efforts to collect
the judgment, it does not threaten to irretrievably deny
her a statutory or constitutional right because, even if
we dismiss this appeal for lack of jurisdiction, the plain-
tiff will be able to vindicate her claim, if it remains
necessary to do so, in an appeal taken from a subsequent
final judgment disposing of the remaining counts or a
later denial of her right to conduct postjudgment dis-
covery.
   In asserting that the court’s order satisfies the first
prong of Curcio, the plaintiff principally relies on our
Supreme Court’s opinion in Presidential Capital Corp.
v. Reale, 240 Conn. 623, 633, 692 A.2d 794 (1997). In
that case, our Supreme Court characterized the post-
judgment discovery procedures under § 52-351b as
‘‘separate and distinct’’ from the underlying action. Id.
The plaintiff’s reliance on Presidential Capital Corp.
fails for a number of reasons.
  First, although the plaintiff insists on describing the
discovery dispute underlying this appeal as ‘‘postjudg-
ment discovery,’’ such nomenclature is not entirely
accurate because, as already discussed, the action
below remains partially unresolved at this time. Instead,
we view the ruling on appeal to be more akin to a
ruling regarding an interlocutory discovery dispute. As
indicated in Presidential Capital Corp., our Supreme
Court routinely has held that there is no right to an
immediate appeal from an interlocutory order issued
relating to discovery. Presidential Capital Corp. v.
Reale, supra, 240 Conn. 628, citing Melia v. Hartford
Fire Ins. Co., 202 Conn. 252, 255, 520 A.2d 605 (1987);
State v. Grotton, 180 Conn. 290, 292, 429 A.2d 871 (1980);
and Chrysler Credit Corp. v. Fairfield Chrysler-Plym-
outh, Inc., 180 Conn. 223, 226, 429 A.2d 478 (1980).
  Second, the plaintiff’s reliance on Presidential Capi-
tal Corp. is misplaced because our Supreme Court con-
cluded that the trial court’s postjudgment discovery
order in that case was not immediately appealable. See
Presidential Capital Corp. v. Reale, supra, 240 Conn.
625–27. Accordingly, it is difficult to divine how that
case supports a conclusion that the discovery order in
the present case is immediately appealable.
   Third, the procedural posture of the present case
readily distinguishes it from the final judgment issue
decided in Presidential Capital Corp. In that case, the
plaintiff was attempting to collect the unpaid balance
of a final judgment it had obtained against the defendant
following a jury trial on a breach of contract claim for
failure to pay a commission. Id., 626. After the judgment
had been affirmed on appeal, the plaintiff, hoping to
unearth undisclosed assets of the defendant, served the
defendant’s wife and son, who were not parties to the
action, with postjudgment interrogatories pursuant to
§ 52-351b. Id. Although the wife and son answered the
interrogatories, they subsequently sought a protective
order, pursuant to § 52-351b (d), to preclude a deposi-
tion that the plaintiff had sought. Id. The trial court
sustained the plaintiff’s objection to the issuance of a
protective order ‘‘and ordered the appellants to submit
to an examination by the plaintiff to be conducted
before the court.’’ Id.
   The wife and son appealed the court’s decision, and
the Appellate Court dismissed the appeal for lack of a
final judgment. Id., 627. The Supreme Court granted
certification and affirmed the Appellate Court’s judg-
ment, concluding that, ‘‘although § 52-351b creates a
proceeding that is separate and distinct from the prior
adjudication leading to the judgment debt, the denial
of a protective order pursuant to § 52-351b (d) does not
terminate this statutory proceeding,’’ and, thus, was not
a final judgment for purposes of appeal. Id., 633. Thus,
Presidential Capital Corp. stands for the proposition
that an order that permits postjudgment discovery
efforts does not terminate a separate and distinct post-
judgment proceeding.
  Unlike the present case, however, the underlying civil
action in Presidential Capital Corp. had been fully
resolved at the time of the appeal and thus the only
proceeding before the trial court with respect to the
parties was the adjudication of an objection to the plain-
tiff’s attempt to conduct further postjudgment discov-
ery. See id., 625–27. In the present case, two counts
of the plaintiff’s complaint remain pending. Indeed, a
resolution of those counts may have significant impact
on the size of the plaintiff’s ultimate judgment against
the defendant, and, in turn, affect the degree and nature
of the postjudgment discovery. In other words, unlike
in Presidential Capital Corp., the present discovery
dispute remains enmeshed or intertwined with the
unadjudicated issues remaining in the action.
  Our Supreme Court’s decision in Pease v. Charlotte
Hungerford Hospital, 325 Conn. 363, 157 A.3d 1125
(2017), is further illustrative of why the distinction
between the present case and the procedural posture
of Presidential Capital Corp. is important. In Pease,
the plaintiff brought a medical malpractice action, and
a judgment was rendered in favor of the defendant
hospital. Id., 365. The hospital was awarded $5965 in
expert fees and costs. Id. Months after the judgment
was rendered, the hospital filed a motion for contempt,
claiming that the plaintiff had not paid the award of
costs. Id. The trial court denied the motion for con-
tempt, and the hospital appealed. Id., 366. The plaintiff
argued that the appeal should be dismissed for lack of
a final judgment. Id., 366–67. The Supreme Court, in
rejecting that claim and affirming the judgment, ruled
that the challenged order satisfied the first prong of
Curcio, noting that ‘‘both the underlying litigation and
the ancillary contempt proceedings have terminated
[and that] [t]here is no ongoing proceeding or litigation
the completion of which the parties must await . . . .’’
(Emphasis added.) Id., 368–69. If no additional litigation
with respect to the remaining counts of the complaint
remained in the present case, then the court’s refusal to
compel the defendant to respond to the interrogatories
arguably would have terminated the only proceeding
currently pending before the court. That, however, sim-
ply is not the case here.
   The plaintiff argues, as she did before the trial court,
that § 52-351b, which authorizes a judgment creditor to
serve interrogatories on a judgment debtor, only
requires the existence of a ‘‘money judgment’’; there is
no express requirement of a ‘‘final judgment’’ in the
statute. Even assuming that we agree with the plaintiff’s
statutory construction, and that a party who has
obtained an uncontested monetary judgment on one
count of a multicount complaint properly may utilize
the discovery procedures set forth in § 52-351b in such
circumstances, such a construction simply does not
help to resolve whether or when a party that is dissatis-
fied with the results of such procedures may seek appel-
late review. Our law is abundantly clear that appellate
review must wait until there is a final judgment in the
underlying action as to all counts of a complaint, which
undisputedly has not yet occurred in the present case.
Because the appeal was taken prior to the court render-
ing a final judgment on all counts of the plaintiff’s com-
plaint, the appeal is premature and jurisdictionally
defective.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     General Statutes § 52-351b provides in relevant part: ‘‘(a) A judgment
creditor may obtain discovery from the judgment debtor . . . of any matters
relevant to satisfaction of the money judgment. The judgment creditor shall
commence any discovery proceeding by serving an initial set of interrogato-
ries . . . on the person from whom discovery is sought. . . . Such person
shall answer the interrogatories and return them to the judgment creditor
within thirty days of the date of service. . . .
                                      ***
   ‘‘(c) On failure of a person served with interrogatories to return, within
the thirty days, a sufficient answer or disclose sufficient assets for execution,
or on objection by such person to the interrogatories, the judgment creditor
may move the court for such supplemental discovery orders as may be
necessary to ensure disclosure including . . . an order for compliance with
the interrogatories . . . .’’
   2
     The defendant did not file a motion to dismiss the appeal. The final
judgment issue was raised and addressed by the parties for the first time
in their appellate briefs. Nonetheless, because the lack of a final judgment
is a jurisdictional defect, we must address the issue, regardless of whether
it was raised by a motion to dismiss, in a brief, at oral argument, or by this
court sua sponte. See Mac’s Car City, Inc. v. DiLoreto, 33 Conn. App. 131,
132, 634 A.2d 1187 (1993).
   3
     Section 52-549u authorizes the court, ‘‘in its discretion, [to] refer to an
arbitrator, for proceedings authorized pursuant to this chapter, any civil
action in which in the discretion of the court, the reasonable expectation
of a judgment is less than fifty thousand dollars exclusive of legal interest
and costs and in which a claim for a trial by jury and a certificate of closed
pleadings have been filed. . . .’’ General Statutes § 52-549u.
   4
     General Statutes § 52-549z provides in relevant part: ‘‘(a) A decision of
the arbitrator shall become a judgment of the court if no appeal from the
arbitrator’s decision by way of a demand for a trial de novo is filed in
accordance with subsection (d) of this section.
                                      ***
   ‘‘(d) An appeal by way of a demand for a trial de novo must be filed with
the court clerk within twenty days after the deposit of the arbitrator’s
decision in the United States mail, as evidenced by the postmark . . . .’’
   5
     Because an arbitrator’s decision automatically becomes a judgment of
the court if no timely demand for a trial de novo is made, the plaintiff’s
motion for judgment was unnecessary. General Statutes § 52-549z (a).
   6
     Practice Book § 61-3 provides in relevant part: ‘‘A judgment disposing
of only a part of a complaint, counterclaim, or cross complaint is a final
judgment if that judgment disposes of all causes of action in that complaint,
counterclaim, or cross complaint brought by or against a particular party
or parties. . . .’’
   Practice Book § 61-4 (a) provides in relevant part: ‘‘This section applies
to a trial court judgment that disposes of at least one cause of action where
the judgment does not dispose of either of the following: (1) an entire
complaint, counterclaim, or cross complaint, or (2) all the causes of action
in a complaint, counterclaim or cross complaint brought by or against a
party. . . .
                                      ***
   ‘‘When the trial court renders a judgment to which this section applies,
such judgment shall not ordinarily constitute an appealable final judgment.
Such a judgment shall be considered an appealable final judgment only if
the trial court makes a written determination that the issues resolved by
the judgment are of such significance to the determination of the outcome
of the case that the delay incident to the appeal would be justified, and the
chief justice or chief judge of the court having appellate jurisdiction concurs.
. . .’’ (Emphasis altered.)
   7
     There is no dispute that the court, at its discretion, had the authority to
proceed in this manner. See General Statutes § 52-205 (‘‘[i]n all cases,
whether entered upon the docket as jury cases or court cases, the court
may order that one or more of the issues joined be tried before the others’’).
In so doing, however, the matter remained under a single docket number
and the court signaled no intent to sever the case and create two separate
and distinct civil actions.